DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
In view of the Amendments to the Claims filed January 13, 2021, the rejections of claims 1-3, 5-8, 10-13, and 15-23 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent September 14, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-3, 5-8, 10, 13, and 15-25 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites, “a first thermally conductive element disposed over and adhered to a first side of the TEG device by way of a first thermally conductive adhesive”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a first thermally conductive element disposed over and adhered to a first side of the TEG device by way of a first thermally conductive adhesive, as claimed in claim 8 which requires “the first thermally conductive element configured to define a thermally conductive pathway between a heat source and the TEG device”.
The specification only teaches using a thermally conductive adhesive to adhere the second thermally conductive element (heat sink) but does not discuss or describe using any thermally conductive adhesive to adhere the first thermally conductive element (heat source side). Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17, 18, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura et al. (U.S. Pub. No. 2014/0196758 A1).
With regard to claim 13, Kamimura et al. discloses an integrated device package comprising: 
a first thermally conductive element (12 exemplified in Fig. 1A-C and described in [0031] as “”molded of a thermal conductor” cited to read on the claimed “first thermally conductive element” because it is an element comprising a thermal conductor material);
a second thermally conductive element (20 exemplified in Fig. 1A-C and described in [0032] “heat exchanger member 20 is a heat sink having a number of fins (in this embodiment, 64 prismatic fins, and is formed of a thermal conductor” cited to read on the claimed “second thermally conductive element” because it is an element comprising a thermal conductor material);
a package substrate disposed between the first and the second thermally conductive elements (“package substrate” is interpreted to include, which is not limited to, printed circuit boards, leadframe, molded leadframe, ceramic substrates, and polymer substrates (see instant specification at [0026]); the claimed “package substrate” is also interpreted to include an underlying or mechanically supporting component for electrical circuitry; see 50 exemplified in [0030] as “a printed circuit board 50” in which the printed circuit board 50 and boost circuit 58 are cited to read on the claimed “package substrate” because they include an underlying or mechanically supporting layer 50 for boost circuit 58 and because it is described as a printed circuit board; see Fig. 1A-C depicting the cited package substrate 50 and 58 disposed between, or physically intermittent, the cited first and second conductive elements 12 and 20),
the first thermally conductive element mounted to a first side of the package substrate (see Fig. 1A-C depicting the cited first thermally conductive element 12 mounted, or physically/mechanically attached, to a first side of the package substrate such as a first right side of the cited package substrate) and
the second thermally conductive element mounted to and positioned on a second side of the package substrate opposite to and facing away from the first side of the package substrate (see Fig. 1A-C depicting the cited second thermally conductive element 20 mounted, or physically/mechanically attached, to and positioned, or in a physical location, on, or in close proximity to or above, a second side of the package substrate such as a second left side of the cited package substrate; see annotated Fig. 1B-C below depicting the cited second left side as opposite to and facing away from, or having oppositely facing surfaces, the cited first right side of the cited package substrate); and

    PNG
    media_image1.png
    584
    391
    media_image1.png
    Greyscale

Annotated Fig. 1B-C
a thermoelectric generator (“TEG”) device disposed between the first and second thermally conductive elements (40 exemplified in Fig. 1A-C and described in [0030]
electrically connected to the package substrate (see Fig. 1C depicting electrical connection between the cited TEG device 40 and the boost circuit 58 of the cited package substrate and see [0051] teaching boost circuit 58 which boosts an output voltage of the thermoelectric power generation module 40” which is cited to read on the claimed “electrically connected to the package substrate” because the cited TEG device 40 is electrically connected to the cited boost circuit 58 of the cited package substrate), 
the TEG device configured to generate electricity from thermal energy based on a temperature difference between the first and second thermally conductive elements (the cited TEG device is cited to read on the claimed “configured to generate electricity from thermal energy based on a temperature difference between the first and second thermally conductive elements” because it is structurally capable of generating electricity from thermal energy based on a temperature difference between the first and second thermally conductive elements using the Seebeck effect described in [0002]),
the TEG device electrically connected to the package substrate by way of a bonding wire (“bonding wire” is interpreted to include a thin strip of material for electrically bonding electrical components; see Fig. 1C depicting thin strips of material extending horizontally between the boost circuit 58 component of the cited package substrate with the cited TEG device 40 and for electrically bonding the boost circuit 58 component of the cited package substrate with the cited TEG device 40; see [0051]).
With regard to claim 15, Kamimura et al. discloses wherein
the package substrate comprising an aperture in which the TEG device is positioned (the claimed “the package substrate comprising an aperture in which the TEG device is positioned” is interpreted to include “the package substrate comprises an aperture in which the TEG device is positioned”; see Fig. 1C depicting the cited package substrate at printed circuit board component 50 having an aperture, or a gap/space, in which the cited TEG device 40 and component 30 are positioned). 
With regard to claim 17, Kamimura et al. discloses further comprising
a thermal interface element disposed between the TEG device and the first thermally conductive element (30 exemplified in Fig. 1A-C and described in [0030] as “A heat absorption surface (the lower surface in FIG. 1B) of the thermoelectric power generation module 40 is thermally connected to the spacer 30, and a heat dissipation surface (the upper surface in FIG. 1B) of the thermoelectric power generation module 40 is thermally connected to the heat exchange member 20” cited to read on the claimed “thermal interface element” because it thermally interfaces the cited TEG device 40 and the cited first thermally conductive element 12), 
the thermal interface element configured to reduce transmission of stresses to a front side of the TEG device (the cited thermal interface element 30 is cited to read on the claimed “configured to reduce transmission of stresses to a front side of the TEG device” because it is physically located on a front side of the cited TEG device 40, such as the bottom side of TEG device 40, which is structurally 
With regard to claim 18, Kamimura et al. discloses further comprising
a housing disposed around the first thermally conductive element (14 exemplified in Fig. 1A-C, or alternatively including the bent portions depicted in Fig. 5A described in [0072] cited to read on the claimed “housing” as it forms an enclosure; see Fig. 1A-C and Fig. 5A depicting the cited housing 14 disposed around the periphery of the cited first thermally conductive element 12),
the housing mechanically coupled to the second thermally conductive element (as depicted in Fig. 1A-C and Fig. 5A, the cited housing 14 is mechanically coupled to the cited second thermally conductive element 20).
With regard to claim 20, Kamimura et al. discloses further comprising:
a sensor die mounted to the package substrate (55 depicted in Fig. 1C as mounted to the cited package substrate at component 50 and described in [0051] as “temperature sensor 55…provided” cited to read on the claimed “sensor die” because it provided as a mechanically supported temperature sensor) and
in electrical communication with the TEG device, the TEG device configured to provide electrical power to the sensor die (see [0056] teaching “the output voltage of the thermoelectric power generation module 40 to be applied to each of the circuits are mounted on the circuit board 50” which is cited to read on the claimed “in electrical communication with the TEG device, the TEG device configured to provide electrical power to the sensor die” because the cited TEG device 40 in structurally capable of providing electrical power to the cited sensor [0056] teaches an output voltage of the cited TEG device 40 is applied to each of the circuits, such as the cited sensor die 55); and
a transmitter mounted to the package substrate (56 depicted in Fig. 1C as mounted to the cited package substrate at component 50 and see [0056] “wireless communication portion 56…regularly performs a process of transmitting the output signal of the temperature sensor 57 through the wireless communication portion”) and
in electrical communication with the sensor die (see [0056] “wireless communication portion 56…regularly performs a process of transmitting the output signal of the temperature sensor 57 through the wireless communication portion” which is cited to read on the claimed “in electrical communication with the sensor die” because it transmits the output signal from the cited sensor die 55),
the transmitter configured to wirelessly transmit data obtained by the sensor die to an external device (see [0056] “wireless communication portion 56…regularly performs a process of transmitting the output signal of the temperature sensor 57 through the wireless communication portion” which is cited to read on the claimed “configured to wirelessly transmit data obtained by the sensor to an external device” because it is structurally capable of wirelessly transmitting data obtained by the sensor 55 to an external device).
With regard to claim 21, Kamimura et al. discloses wherein
the package is configured to monitor vibrations (the cited package of Kamimura et al. is cited to read on the claimed “configured to monitor vibrations” 
With regard to claim 23, Kamimura et al. discloses wherein
the first thermally conductive element or the second thermally conductive element is mounted to the package substrate by an intervening connector (such as depicted in Fig. 1B, the cited first thermally conductive element at component 12 is mounted, or physically/mechanically attached, to the cited package substrate by an intervening connector 52 and the cited second thermally conductive element is mounted, or physically/mechanically attached, to the cited package substrate by an intervening connector 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (U.S. Pub. No. 2014/0196758 A1) in view of Kamimura (JP 2014-146692 A included in applicant submitted IDS filed July 18, 2017).
With regard to claim 19, independent claim 13 is anticipated by Kamimura et al. under 35 U.S.C. 102(a)(1) as discussed above.
Kamimura et al. does not disclose further comprising an attachment mechanism configured to mechanically connect the integrated device package to a heat source.
However, Kamimura discloses a thermoelectric device (see Title) and discloses placing magnets 50G on bent plate springs 56G (see Fig. 5 (a)). Kamimura et al. teaches the use of the magnet type attachment technique allows for a thermoelectric unit which allows for easy attachment and detachment from a heat source without damage (see [0007] describing the invention overcoming the prior art problems raised in [0003]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified by the integrated device package of Kamimura et al. to include the magnet attachment technique of Kamimura because it would have 
With regard to claims 1 and 25, Kamimura et al. discloses an integrated device package comprising:
a package substrate (“package substrate” is interpreted to include, which is not limited to, printed circuit boards, leadframe, molded leadframe, ceramic substrates, and polymer substrates (see instant specification at [0026]); the claimed “package substrate” is also interpreted to include an underlying or mechanically supporting component for electrical circuitry; see 50 exemplified in Fig. 1A-C supporting boost circuit 58 and described in [0030] as “a printed circuit board 50” in which the printed circuit board 50 and boost circuit 58 are cited to read on the claimed “package substrate” because they include an underlying or mechanically supporting layer 50 for boost circuit 58 and because it is described as a printed circuit board);
a thermoelectric generator (“TEG”) device (40 exemplified in Fig. 1A-C and described in [0030] as “a thermoelectric power generation module 40”;) 
electrically connected to the package substrate (see Fig. 1C depicting electrical connection between the cited TEG device 40 and the boost circuit 58 of the cited package substrate and see [0051] teaching boost circuit 58 which boosts an output voltage of the thermoelectric power generation module 40” which is 
the TEG device configured to convert thermal energy to electrical current (the cited TEG device is cited to read on the claimed “configured to convert thermal energy to electrical current” because it is structurally capable of converting thermal energy to electrical current using the Seebeck effect described in [0002]); and
a first thermally conductive element disposed over a first side of the TEG device (12 exemplified in Fig. 1A-C as over a first/bottom side of the cited TEG device 40 and described in [0031] as “”molded of a thermal conductor”) and
mounted to a first side of the package substrate (see Fig. 1A-C depicting the cited first thermally conductive element 12 mounted, or physically/mechanically attached, to a first side of the package substrate such as a first right side of the cited package substrate); and
a thermally conductive element disposed over a second side of the TEG device opposite the first side of the TEG device (20 depicted in Fig. 1A-C as disposed over a second top side of the cited TEG device 40 opposite the cited first bottom side of the TEG device and described in [0032]
the thermally conductive element mounted to and positioned on a second side of the package substrate opposite to and facing away from the first side of the package substrate (see Fig. 1A-C depicting the cited thermally conductive element 20 mounted, or physically/mechanically attached, to and positioned, or in a physical location, on, or in close proximity to or above, a second side of the package substrate such as a second left side of the cited package substrate; see annotated Fig. 1B-C below depicting the cited second left side as opposite to and facing away from, or having oppositely facing surfaces, the cited first right side of the cited package substrate); and
a fastener coupling the first thermally conductive element and the thermally conductive element (such as screws 70 depicting in Fig. 3B as mechanically coupling the cited first thermally conductive element 12 and the cited thermally conductive element 20 cited to read on the claimed “fastener” as it functions as a mechanical coupling device), 
the fastener extends into at least a portion of the thermally conductive element from a surface of the thermally conductive element that faces the TEG device and the package substrate (as depicted in Fig. 3B, the cited fastener 70 extends, or has a portion stretching, into at least a portion of the cited thermally conductive element 20 from a bottom most surface of the thermally conductive element 20 that faces the cited TEG device 40 and the cited package substrate).


    PNG
    media_image1.png
    584
    391
    media_image1.png
    Greyscale

Annotated Fig. 1B-C 

Kamimura et al. does not teach wherein the first thermally conductive element comprises a magnet.
However, Kamimura discloses a thermoelectric device (see Title) and discloses placing magnets 50G on bent plate springs 56G (see Fig. 5 (a)). Kamimura et al. teaches the use of the magnet type attachment technique allows for a thermoelectric unit which [0007] describing the invention overcoming the prior art problems raised in [0003]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified by the integrated device package of Kamimura et al. to include the magnet attachment technique of Kamimura because it would have allowed for easy attachment and detachment from a heat source without damage. The combination of the cited component 12 exemplified in Fig. 1A-C of Kamimura et al. and the combined magnets 50G on plate springs 56G are cited to read on the claimed “magnet” because they form an element including a magnetic potion 50G. The cited magnet is cited to read on the claimed “configured to connect to a heat source” because it is structurally capable of connection to a heat source (as described by Kamimura at [0034]). The cited magnet is cited to read on the claimed “define a thermally conductive pathway between the heat source and the TEG device” because the cited magnet, recall the cited component 12 of Kamimura et al. in combination with magnets 50G and plate springs 56G of Kamimura, define a thermally conductive pathway between, or intermittent, the heat source and the cited TEG device 40.
With regard to claims 2 and 3, independent claim 1 is obvious over Kamimura et al. in view of Kamimura under 35 U.S.C. 103 as discussed above. Kamimura et al. discloses further comprising 
a sensor die mounted to the package substrate (55 depicted in Fig. 1C as mounted to the cited package substrate at component 50 and described in [0051]
in electrical communication with the TEG device, the TEG device configured to provide electrical power to the sensor die (see [0056] teaching “the output voltage of the thermoelectric power generation module 40 to be applied to each of the circuits are mounted on the circuit board 50” which is cited to read on the claimed “in electrical communication with the TEG device, the TEG device configured to provide electrical power to the sensor die” because the cited TEG device 40 in structurally capable of providing electrical power to the cited sensor die 55 via electrical communication as [0056] teaches an output voltage of the cited TEG device 40 is applied to each of the circuits, such as the cited sensor die 55); and
a transmitter mounted to the package substrate (56 depicted in Fig. 1C as mounted to the cited package substrate at component 50 and see [0056] “wireless communication portion 56…regularly performs a process of transmitting the output signal of the temperature sensor 57 through the wireless communication portion”) and
in electrical communication with the sensor die (see [0056] “wireless communication portion 56…regularly performs a process of transmitting the output signal of the temperature sensor 57 through the wireless communication portion” which is cited to read on the claimed “in electrical communication with the sensor die” because it transmits the output signal from the cited sensor die 55),
the transmitter configured to wirelessly transmit data obtained by the sensor die to an external device (see [0056] “wireless communication portion 56…regularly performs a process of transmitting the output signal of the 
With regard to claim 5, independent claim 1 is obvious over Kamimura et al. in view of Kamimura under 35 U.S.C. 103 as discussed above. Kamimura et al. discloses further comprising
a thermal interface element disposed between the TEG device and the magnet along the thermally conductive pathway (30 exemplified in Fig. 1A-C as disposed between the cited TEG device 40 and the cited magnet along the thermally conductive pathway and described in [0030] as “A heat absorption surface (the lower surface in FIG. 1B) of the thermoelectric power generation module 40 is thermally connected to the spacer 30, and a heat dissipation surface (the upper surface in FIG. 1B) of the thermoelectric power generation module 40 is thermally connected to the heat exchange member 20” cited to read on the claimed “thermal interface element” because it thermally interfaces the cited TEG device 40 and the component 12 of the cited magnet), 
the thermal interface element configured to reduce transmission of stresses to the first side of the TEG device (the cited thermal interface element 30 is cited to read on the claimed “configured to reduce transmission of stresses to the first side of the TEG device” because it is physically located on the front side of the cited TEG device 40, such as the bottom side of TEG device 40, which is 
With regard to claim 6, independent claim 1 is obvious over Kamimura et al. in view of Kamimura under 35 U.S.C. 103 as discussed above. Kamimura et al. discloses wherein
the package substrate comprises an aperture in which the TEG device is disposed (see Fig. 1C depicting the cited package substrate at printed circuit board component 50 having an aperture, or a gap/space, in which the cited TEG device 40 and component 30 are disposed).
With regard to claims 1 and 7, Kamimura et al. discloses an integrated device package comprising:
a package substrate (“package substrate” is interpreted to include, which is not limited to, printed circuit boards, leadframe, molded leadframe, ceramic substrates, and polymer substrates (see instant specification at [0026]); the claimed “package substrate” is also interpreted to include an underlying or mechanically supporting component for electrical circuitry; see 50 exemplified in Fig. 1A-C supporting boost circuit 58 and described in [0030] as “a printed circuit board 50” in which the printed circuit board 50 and boost circuit 58 are cited to read on the claimed “package substrate” because they include an underlying or mechanically supporting layer 50 for boost circuit 58 and because it is described as a printed circuit board);
a thermoelectric generator (“TEG”) device (40 exemplified in Fig. 1A-C and described in [0030]
electrically connected to the package substrate (see Fig. 1C depicting electrical connection between the cited TEG device 40 and the boost circuit 58 of the cited package substrate and see [0051] teaching boost circuit 58 which boosts an output voltage of the thermoelectric power generation module 40” which is cited to read on the claimed “electrically connected to the package substrate” because the cited TEG device 40 is electrically connected to the cited boost circuit 58 of the cited package substrate),
the TEG device configured to convert thermal energy to electrical current (the cited TEG device is cited to read on the claimed “configured to convert thermal energy to electrical current” because it is structurally capable of converting thermal energy to electrical current using the Seebeck effect described in [0002]); and
a first thermally conductive element disposed over a first side of the TEG device (12 exemplified in Fig. 1A-C as over a first/bottom side of the cited TEG device 40 and described in [0031] as “”molded of a thermal conductor”) and
mounted to a first side of the package substrate (see Fig. 1A-C depicting the cited first thermally conductive element 12 mounted, or physically/mechanically attached, to a first side of the package substrate such as a first right side of the cited package substrate); and
a thermally conductive element disposed over a second side of the TEG device opposite the first side of the TEG device (20 depicted in Fig. 1A-C as disposed over a second top side of the cited TEG device 40 opposite the cited first bottom side of the TEG device and described in [0032] “heat exchanger member 
the thermally conductive element mounted to and positioned on a second side of the package substrate opposite to and facing away from the first side of the package substrate (see Fig. 1A-C depicting the cited thermally conductive element 20 mounted, or physically/mechanically attached, to and positioned, or in a physical location, on, or in close proximity to or above, a second side of the package substrate such as a second left side of the cited package substrate; see annotated Fig. 1B-C below depicting the cited second left side as opposite to and facing away from, or having oppositely facing surfaces, the cited first right side of the cited package substrate); and
a fastener coupling the first thermally conductive element and the thermally conductive element (such as screws 70 depicting in Fig. 3B as mechanically coupling the cited first thermally conductive element 12 and the cited thermally conductive element 20 cited to read on the claimed “fastener” as it functions as a mechanical coupling device), 
the fastener extends into at least a portion of the thermally conductive element from a surface of the thermally conductive element that faces the TEG device and the package substrate (as depicted in Fig. 3B, the cited fastener 70 extends, or has a portion stretching, into at least a portion of the cited thermally 

    PNG
    media_image1.png
    584
    391
    media_image1.png
    Greyscale

Annotated Fig. 1B-C 

Kamimura et al. does not teach wherein the first thermally conductive element comprises a magnet.
[0007] describing the invention overcoming the prior art problems raised in [0003]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified by the integrated device package of Kamimura et al. to include the magnet attachment technique of Kamimura because it would have allowed for easy attachment and detachment from a heat source without damage. The combination of the cited component 12 exemplified in Fig. 1A-C of Kamimura et al. and the one of the combined magnets 50G on plate springs 56G, such as the left pair of magnet 50G and plate spring 56G, are cited to read on the claimed “magnet” because they form an element including a magnetic potion 50G. The cited magnet is cited to read on the claimed “configured to connect to a heat source” because it is structurally capable of connection to a heat source (as described by Kamimura at [0034]). The cited magnet is cited to read on the claimed “define a thermally conductive pathway between the heat source and the TEG device” because the cited magnet, recall the cited component 12 of Kamimura et al. in combination with the left pair of magnet 50G and plate spring 56G of Kamimura, define a thermally conductive pathway between, or intermittent, the heat source and the cited TEG device 40. As to claim 7, the other of the combined magnet components 50G and 56G, such as the right pair of magnet 50G and plate spring 56G disclosed by Kamimura is cited to read on the claimed “further comprising a band having one or more magnets, the band configured to wrap around at least a portion of the heat [0034] of Kamimura.
With regard to claims 1 and 24, Kamimura et al. discloses an integrated device package comprising:
a package substrate (“package substrate” is interpreted to include, which is not limited to, printed circuit boards, leadframe, molded leadframe, ceramic substrates, and polymer substrates (see instant specification at [0026]); the claimed “package substrate” is also interpreted to include an underlying or mechanically supporting component for electrical circuitry; see 50 exemplified in Fig. 1A-C supporting boost circuit 58 and described in [0030] as “a printed circuit board 50” in which the printed circuit board 50 and boost circuit 58 are cited to read on the claimed “package substrate” because they include an underlying or mechanically supporting layer 50 for boost circuit 58 and because it is described as a printed circuit board);
a thermoelectric generator (“TEG”) device (40 exemplified in Fig. 1A-C and described in [0030] as “a thermoelectric power generation module 40”;) 
electrically connected to the package substrate (see Fig. 1C depicting electrical connection between the cited TEG device 40 and the boost circuit 58 of the cited package substrate and see [0051]
the TEG device configured to convert thermal energy to electrical current (the cited TEG device is cited to read on the claimed “configured to convert thermal energy to electrical current” because it is structurally capable of converting thermal energy to electrical current using the Seebeck effect described in [0002]); and
a first thermally conductive element disposed over a first side of the TEG device (12 exemplified in Fig. 1A-C as over a first/bottom side of the cited TEG device 40 and described in [0031] as “”molded of a thermal conductor”) and
mounted to a first side of the package substrate (see Fig. 1A-C depicting the cited first thermally conductive element 12 mounted, or physically/mechanically attached, to a first side of the package substrate such as a first right side of the cited package substrate); and
a thermally conductive element disposed over a second side of the TEG device opposite the first side of the TEG device (20 depicted in Fig. 1A-C as disposed over a second top side of the cited TEG device 40 opposite the cited first bottom side of the TEG device and described in [0032] “heat exchanger member 20 is a heat sink having a number of fins (in this embodiment, 64 prismatic fins, and is formed of a thermal conductor” cited to read on the claimed “thermally conductive element” because it is an element comprising a thermal conductor material), 
the thermally conductive element mounted to and positioned on a second side of the package substrate opposite to and facing away from the first side of the package substrate (see Fig. 1A-C depicting the cited thermally conductive annotated Fig. 1B-C below depicting the cited second left side as opposite to and facing away from, or having oppositely facing surfaces, the cited first right side of the cited package substrate); and
a fastener coupling the first thermally conductive element and the thermally conductive element (see [0062] teaching the screws 70 depicted in Fig. 3A and Fig. 3B can have the positions of the screws or the number of places to be screwed appropriately selected to provide prevention of the bottom surface of thermally conductive element 20 from rising from TEG device 40 and it would have been obvious to a person at the time of the invention having ordinary skill in the art to have selected two positions of the screws, such as at the position depicted in Fig. 3A and the position depicted in Fig. 3B, because Kamimura et al. teaches selecting the number of places to be screwed and selecting the positions of the screws in order to provide prevention of the bottom surface of thermally conductive element 20 from rising from TEG device 40; the combination of the screws 70, as modified above to include the screws 70 depicted in Fig. 3A and include the screws 70 depicted in Fig. 3B, is cited to read on the claimed “fastener” as it functions as a mechanical coupling device; the cited fastener is cited to read on the claimed “coupling the first thermally conductive element and the thermally conductive element” because it function to mechanically couple 
the fastener extends into at least a portion of the thermally conductive element from a surface of the thermally conductive element that faces the TEG device and the package substrate (the cited fastener is cited to read on the claimed “extends into at least a portion of the thermally conductive element from a surface of the thermally conductive element that faces the TEG device and the package substrate“ because, as depicted in Fig. 3B, the component 70 of the cited fastener extends, or has a portion stretching, into at least a portion of the cited thermally conductive element 20 from a bottom most surface of the thermally conductive element 20 that faces the cited TEG device 40 and the cited package substrate); and further comprising
a housing (14, Fig. 1A-C and detailed in Fig. 3A-B), wherein
the fastener mechanically connects the housing to the thermally conductive element, thereby coupling the first thermally conductive element and the thermally conductive element (the cited fastener is cited to read on the claimed “mechanically connects the housing to the thermally conductive element, thereby coupling the first thermally conductive element and the thermally conductive element” because, as depicted in Fig. 3A, the component 70 of the cited fastener mechanically connects the cited housing 14 to the cited thermally conductive element 20, thereby coupling the cited first thermally conductive element 12 and the cited thermally conductive element 20), 
the fastener extends through at least a portion of the housing (the cited fastener is cited to read on the claimed “extends through at least a portion of the housing” because, as depicted in Fig. 3A, the component 70 of the cited fastener extends through at least a portion of the cited housing 14).


    PNG
    media_image1.png
    584
    391
    media_image1.png
    Greyscale

Annotated Fig. 1B-C 


However, Kamimura discloses a thermoelectric device (see Title) and discloses placing magnets 50G on bent plate springs 56G (see Fig. 5 (a)). Kamimura et al. teaches the use of the magnet type attachment technique allows for a thermoelectric unit which allows for easy attachment and detachment from a heat source without damage (see [0007] describing the invention overcoming the prior art problems raised in [0003]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified by the integrated device package of Kamimura et al. to include the magnet attachment technique of Kamimura because it would have allowed for easy attachment and detachment from a heat source without damage. The combination of the cited component 12 exemplified in Fig. 1A-C of Kamimura et al. and the combined magnets 50G on plate springs 56G are cited to read on the claimed “magnet” because they form an element including a magnetic potion 50G. The cited magnet is cited to read on the claimed “configured to connect to a heat source” because it is structurally capable of connection to a heat source (as described by Kamimura at [0034]). The cited magnet is cited to read on the claimed “define a thermally conductive pathway between the heat source and the TEG device” because the cited magnet, recall the cited component 12 of Kamimura et al. in combination with magnets 50G and plate springs 56G of Kamimura, define a thermally conductive pathway between, or intermittent, the heat source and the cited TEG device 40. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (U.S. Pub. No. 2014/0196758 A1).
With regard to claim 16, dependent claim 15 is anticipated by Kamimura et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Kamimura et al. does not teach further comprising a second TEG device disposed in a second aperture in the package substrate adjacent the TEG device.
However, the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B).
Thus, at the time of the invention, it would have been obvious to a persona having ordinary skill in the art to have duplicated the TEG disposed in the aperture in the device of Kamimura et al. because the duplication of parts, in the instant case a TEG disposed in an aperture of a package substrate, is a matter of obviousness (see MPEP 2144.04 VI B); especially since it would have led to the predictable results of providing another unit for necessary electric power requirements. The duplicated TEG disposed in a duplicated aperture is cited to read on the claimed “adjacent the TEG device” as it is the adjacent, or immediately next TEG in line, to the TEG device.
Claims 8, 10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (U.S. Pub. No. 2014/0196758 A1) in view of Suki (U.S. Patent No. 5,419,780).
With regard to claim 8, Kamimura et al. discloses an integrated device package comprising: 
a package substrate (“package substrate” is interpreted to include, which is not limited to, printed circuit boards, leadframe, molded leadframe, ceramic substrates, and polymer substrates (see instant specification at [0026]); the claimed “package substrate” is also interpreted to include an underlying or mechanically supporting component for electrical circuitry; see 50 exemplified in [0030] as “a printed circuit board 50” in which the printed circuit board 50 and boost circuit 58 are cited to read on the claimed “package substrate” because they include an underlying or mechanically supporting layer 50 for boost circuit 58 and because it is described as a printed circuit board) comprising
an aperture (see Fig. 1C depicting the cited package substrate at printed circuit board component 50 having an aperture, or a gap/space, in which a TEG device 40 and component 30 are positioned);
a thermoelectric generator (“TEG”) device positioned in the aperture (40 exemplified in Fig. 1A-C and described in [0030] as “a thermoelectric power generation module 40”; see Fig. 1A-C depicting the cited TEG device 40 disposed or positioned in the cited aperture) and 
electrically connected to the package substrate (see Fig. 1C depicting electrical connection between the cited TEG device 40 and the boost circuit 58 of the cited package substrate and see [0051] teaching boost circuit 58 which boosts an output voltage of the thermoelectric power generation module 40” which is cited to read on the claimed “electrically connected to the package substrate” because the cited TEG device 40 is electrically connected to the cited boost circuit 58 of the cited package substrate), 
the TEG device configured to convert thermal energy to electrical current (the cited TEG device is cited to read on the claimed “configured to convert thermal energy to electrical current” because it is structurally capable of [0002]); and
a first thermally conductive element disposed over a first side of the TEG device and mounted to a first side of the package substrate, the first thermally conducive element configured to define a thermally conductive pathway between a heat source and the TEG device (such as elements 30 and 12 exemplified in Fig. 1A-C cited to read on the claimed “first thermally conductive element” as they form an element providing thermal conduction to the cited TEG device; see Fig. 1A-C depicting the cited thermally conductive element disposed over a first/bottom side of the cited TEG device 40 and providing a conductive pathway between, or intermittent, a heat source at the bottom surface of component 12 and the cited TEG device 40; see Fig. 1A-C depicting the cited first thermally conductive element mounted, or physically/mechanically attached, to a first side of the package substrate such as a first right side of the cited package substrate), and
a second thermally conductive element disposed over a second side of the TEG device opposite to and facing away from the first side of the TEG device (20 depicted in Fig. 1A-C as disposed over a second top side of the cited TEG device 40 opposite to and facing away from, or having oppositely facing surfaces, the cited first bottom side of the TEG device and described in [0032] “heat exchanger member 20 is a heat sink having a number of fins (in this embodiment, 64 prismatic fins, and is formed of a thermal conductor” cited to read on the claimed 
the second thermally conductive element mounted to and positioned on a second side of the package substrate opposite to and facing away from the first side of the package substrate (see Fig. 1A-C depicting the cited second thermally conductive element 20 mounted, or physically/mechanically attached, to and positioned, or in a physical location, on, or in close proximity to or above, a second side of the package substrate such as a second left side of the cited package substrate; see annotated Fig. 1B-C below depicting the cited second left side as opposite to and facing away from, or having oppositely facing surfaces, the cited first right side of the cited package substrate).

    PNG
    media_image1.png
    584
    391
    media_image1.png
    Greyscale

Annotated Fig. 1B-C

Kamimura et al. does not teach wherein the first thermally conductive element is adhered to the first side of the TEG device by way of a first thermally conductive adhesive and the second thermally conductive element is adhered to the second side of the TEG device by way of a second thermally conductive adhesive.

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have adhered the first side of the cited TEG device to the cited first thermally conductive element in the integrated device package of Kamimura et al. by way of a thermally conductive adhesive, as suggested by Suki, because it would have provided for enhancing thermal contact. It would have also been obvious to a person having ordinary skill in the art to have adhered the second side of the cited TEG device to the cited second thermally conductive element in the integrated device package of Kamimura et al. by way of a thermally conductive adhesive, as suggested by Suki, because it would have provided for enhancing thermal contact.
With regard to claim 10, independent claim 8 is obvious over Kamimura et al. in view of Suki under 35 U.S.C. 103 as discussed above. Kamimura et al. discloses further comprising:
a sensor die mounted to the package substrate (55 depicted in Fig. 1C as mounted to the cited package substrate at component 50 and described in [0051] as “temperature sensor 55…provided” cited to read on the claimed “sensor die” because it provided as a mechanically supported temperature sensor) and
in electrical communication with the TEG device, the TEG device configured to provide electrical power to the sensor die (see [0056] teaching “the [0056] teaches an output voltage of the cited TEG device 40 is applied to each of the circuits, such as the cited sensor die 55).
With regard to claim 22, independent claim 8 is obvious over Kamimura et al. in view of Suki under 35 U.S.C. 103 as discussed above. Kamimura et al. discloses wherein
the first thermally conductive element or the second thermally conductive element is mounted to the package substrate by an intervening connector (such as depicted in Fig. 1B, the cited first thermally conductive element at component 12 is mounted, or physically/mechanically attached, to the cited package substrate by an intervening connector 52 and the cited second thermally conductive element is mounted, or physically/mechanically attached, to the cited package substrate by an intervening connector 14).

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 18, 2021